J-S31007-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JESSE WHITE                                    IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellant

                   v.

CITIZENS FOR JASON ORTITAY, JASON
ORTITAY, REPUBLICAN PARTY OF
PENNSYLVANIA, AND PA HOUSE OF
REPUBLICAN CAMPAIGN COMMITTEE

                                                    No. 710 WDA 2016


                    Appeal from the Order April 18, 2016
            In the Court of Common Pleas of Washington County
                     Civil Division at No(s): 2015-4387


BEFORE: PANELLA, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY PANELLA, J.                         FILED JUNE 15, 2017

      Appellant, Jesse White, appeals from the order entered in the

Washington County Court of Common Pleas, granting the preliminary

objections of Appellees, Citizens for Jason Ortitay, Jason Ortitay, Republican

Party of Pennsylvania, and PA House of Republican Campaign Committee,

and dismissing Appellant’s complaint with prejudice. We affirm.

      On July 21, 2015, Appellant filed a complaint alleging that Appellees

engaged in defamation and commercial disparagement over the course of

the 2014 campaign for the Pennsylvania House of Representatives. In his

complaint, Appellant, who was the democratic incumbent for the 46th

legislative district prior to the election, alleged that Appellees published

campaign materials that falsely claimed that Appellant favored a “40% tax
J-S31007-17



increase for the middle class.” Amended Complaint, 9/4/15, at ¶¶ 14, 18.

Appellant claimed that he lost the election to Appellee, Jason Ortitay,

because of Appellees’ dissemination of these materials, and sought damages

from all Appellees.

       Appellees    filed    preliminary       objections   to   Appellant’s    complaint.

Appellant amended his complaint, and Appellees again filed preliminary

objections    alleging      that   Appellant’s     amended       complaint     was   legally

insufficient. Following oral argument and the submission of briefs by the

parties, the trial court issued an order sustaining Appellees’ preliminary

objections and dismissing Appellant’s complaint with prejudice.

       Appellant filed a timely appeal. On June 15, 2016, the trial court

issued an order pursuant to Pa.R.A.P. 1925(b) directing Appellant to file a

Concise Statement of Matters Complained of on Appeal “no later than

twenty-one (21) days after the entry of this [o]rder.” Order, 6/15/16.1

Appellant filed his statement of the matters complained of on appeal on July

18, 2016—33 days after the trial court’s order.

       On January 11, 2017, the trial court filed an opinion through which it

asserted that Appellant’s failure to timely file his Rule 1925(b) statement

resulted in the waiver of all Appellant’s issues. See Trial Court Opinion,

1/11/17, at 4. We agree.

____________________________________________


1
 The docket entries indicate that the Prothonotary sent notice to Appellant
on the same day the trial court entered the order. See Pa.R.C.P. 236.



                                           -2-
J-S31007-17



      Rule 1925(b) authorizes a trial court to order a defendant to file a

“concise statement of matters complained of on appeal.” Pa.R.A.P. 1925(b).

Once ordered, a defendant must file his concise statement within 21 days

from the date of the order’s entry, unless they request, and receive

additional time for the filing of the Rule 1925(b) statement from the trial

court. See Pa.R.A.P. 1925(b)(2). “Whenever the trial court orders an

appellant to file a concise statement of matters complained of on appeal

pursuant to Rule 1925(b), the appellant must comply in a timely manner.”

Hess v. Fox Rothschild, LLP, 925 A.2d 798, 803 (Pa. Super. 2007)

(emphasis in original) (citing Commonwealth v. Castillo, 888 A.2d 775,

780 (Pa. 2005)). The failure to comply with a Rule 1925(b) order will result

in the waiver of all issues for the purposes of appellate review. See

Lineberger v. Wyeth, 894 A.2d 141, 148-149 (Pa. Super. 2006).

      Here, the trial court ordered Appellant to file a Rule 1925(b) concise

statement within 21 days. Appellant did not file his concise statement until

33 days after the trial court’s order—12 days after the 21-day deadline had

passed. There is no evidence of record that Appellant ever requested, or

received, an extension of time from the trial court to file his concise

statement. Accordingly, Appellant’s failure to comply with this order has

resulted in a waiver of all of his issues on appeal review. See id.

      Order affirmed.




                                     -3-
J-S31007-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/15/2017




                          -4-